Wells, J.
The pauper had a settlement in Ipswich; and that settlement still continues, if it has not been defeated by the St. of 1870, c. 392, § 2. She derived it from her husband, *572through an original settlement acquired by his father in that town, unless its acquisition in that mode was prevented by the existence of a previous settlement, which his father derived from his grandfather, by virtue of provisions of law in force prior to February 11, 1794. If the older settlement prevented the subsequent acquisition of the more recent one, the former is preserved by the exception in the St. of 1870. Bellingham v. Hopkinton, 114 Mass. In either alternative the pauper is shown to have a present settlement in Ipswich.
She was properly committed to the lunatic hospital at Taunton; and from there transferred to the hospital at Northampton in accordance with the provisions of the Gen. Sts. c. 71, § 7. There was a change of the place, but not of the legal authority for the custody of the lunatic pauper. It was a continued maintenance of the same custody to which she had been committed in due form. No new mittimus was required. The statutes gave all the authority requisite for her transfer and subsequent detention at Northampton, under the original mittimus.
There has been no repeal of the statute authorizing the recovery of these expenses from the town of the pauper’s settlement. The St. of 1870, c. 105, which is relied on as a repeal, merely changes the rate of compensation, and repeals acts or parts of acts inconsistent therewith. Such general language can have no effect beyond the necessary and natural result of the change which the new statute effected in the previous provisions of law relating to the subject matter of its direct provisions. The right of recovery given by the Gen. Sts. c. 73, § 24, and the St. of 1862, c. 223, § 11, is not inconsistent with the new provisions made by this statute. It is applicable to the liability, and is not affected by changes, from time to time, made in the rate by which the extent of liability is to be measured. The mention, in the St. of 1870, e. 105, of the mode of remedy, is not the provision of a new remedy, nor a repeal or change of the existing remedy. It was probably intended to indicate that the compensation then provided for should be recovered in the mode authorized by the law as it already existed; which would have been the construction if this clause had not been inserted. Gumming-ton v. Wareham, 9 Cush. 585, 591.
*573The right of recovery in behalf of the Commonwealth is not governed by the provisions regulating claims between different towns. It is not limited by reason of want of notice.
But there is nothing in the nature of the claim, nor in the facts of the case, to take it out of the usual operation of the statute of limitations. The cause of action arose at the time the support was furnished. Ignorance of the fact of settlement makes no difference in the legal right; and does not bring the claim within the exceptions to the statute of limitations. Gen. Sts. e. 155, § 12. Jennison v. Roxbury, 9 Gray, 32. For the amount of the charges for support within six years of the date of the writ, there must be Judgment for the plaintiff.